UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 _ FORM 8-K CURRENT REPORT, PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of earliest event reported): March 7, 2012 CHYRON CORPORATION (Exact Name of Registrant as Specified in its Charter) New York 01-09014 11-2117385 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5 Hub Drive Melville, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (631) 845-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On March 7, in accordance with the recommendation of the Compensation Committee of the Board of Directors of the Company, the Board of Directors approved, the Company’s 2012 Management Incentive Compensation Plan (the “Plan”). The Plan covers the Company’s named executive officers and other members of senior management other than those who receive sales-based commissions and bonuses. The amount of payout under the Plan is a percentage of salary which will be paid based on the level of achievement of one or both of two financial performance objectives for fiscal 2012, and the participant must be employed by the Company on the date the payout is determined. The two financial performance conditions are GAAP-basis Revenues and Non-GAAP Cash Flows from Operating Activities adjusted to a pre-bonus basis.Payment will be made in a combination of cash and common stock of the Company issued under the Company’s 2008 Long-Term Incentive Plan. The cash portion of the award will equal the payroll and income tax withholdings required to be paid by the Company on the participant’s earned award, and the balance of the total award will be paid in shares of common stock of the Company determined by the dollar value of the equity portion of the earned award divided by the closing price of the Company’s common stock on the payout date. For the President & Chief Executive Officer, this percentage of salary is 70%, resulting in a projected target payout of $337,995 (at 100% achievement of both performance conditions), and for the Senior Vice President & Chief Financial Officer it is 60%, resulting in a projected target payout of $148,349 (at 100% achievement of both performance conditions). A copy of the Plan is filed as Exhibit 10.1 to this current report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 10.12012 Management Incentive Compensation Plan. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. CHYRON CORPORATION By: /s/ Jerry Kieliszak Name: Jerry Kieliszak Title: Senior Vice President and Chief Financial Officer Date: March13, 2012 2
